DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 5, 12, and 18 are objected to because of the following informalities: ‘double-sided adhesive membrane having been attached’ creates a change in tense for the limitation and should be corrected.  
Claim 14 is objected to because of the following informalities: ‘a signal processor which analysis’ should read ‘a signal processor configured to analyze’.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10631786. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to biological sound sensors with a casing, microphone, double sided adhesive membrane with multiple layers, and a base layer, and the double sided adhesive having a one material portion through the double sided adhesive membrane.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 7, and 14 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1, 7, and 14 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Each claim recites ‘a first surface which adheres to the skin’ thus appearing to positively recite a human organism. Examiner notes this should read ‘a first surface configured to adhere to the skin’.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the side" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the biological sound" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites ‘a biological sound’ after reciting ‘the biological sound’ thus making it unclear if the latter recitation is meant to refer to the same element as the former recitation.
Claim 1 recites ‘a face’ twice in the claim making it unclear if each recitation refers to the same element or not.
Claim 1 recites the limitation "the adhesive material" in Line 14.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘the first adhesive material’.
Claim 7 recites the limitation "the side" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the biological sound" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites ‘a biological sound’ after reciting ‘the biological sound’ thus making it unclear if the latter recitation is meant to refer to the same element as the former recitation.
Claim 7 recites ‘a face’ twice in the claim making it unclear if each recitation refers to the same element or not.
Claim 14 recites the limitation "the side" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the skin" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites ‘a biological sound’ twice in the claim making it unclear if each recitation refers to the same element or not.
Claim 14 recites ‘a face’ twice in the claim making it unclear if each recitation refers to the same element or not.
Claims 15-19 recite the limitation "The biological sound sensor" in Line 1 of each claim.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes each of these should read ‘The biological sound diagnostic system’.
Claim 15 recites the limitation "the adhesive material" in Line 2-3.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘the first adhesive material’.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (WO2013073311A1; the PG Pub US 2014/0303521 of this WIPO document is to be used as the English Translation; WIPO provided by Applicant) in view of Renouf (WO 91/18738)
Regarding claim 7, Nakamura teaches a biological sound sensor to be used in contact with a skin of a living body (Figure 1) comprising: 
a casing (210) that has an opening in a face on the side facing the skin of the living body (Figures 2 and 9); 
a microphone (220) that is arranged in the casing and picks up the biological sound (Figures 2 and 9); and
a double-sided adhesive membrane (600) having (i) a first surface (631 and 630 and 610) which adheres to the skin when collecting a biological sound produced in the living body (Figure 9; but would be similar to embodiment in Figure 6) and (ii) a second surface (621 and 623) which closes the opening by adhering to a face of the casing (Figure 9; but would be similar to embodiment in Figure 6), 
the double-sided adhesive membrane including: 
a first adhesive layer on the first surface, the first adhesive layer which is made of a first adhesive material having adhesion (631 and 630 and 610); 
a second adhesive layer on the second surface, the second adhesive layer which is made of the first adhesive material (621 and 623); and 
Renouf teaches a base material layer (5) which is sandwiched between the first adhesive layer (4) and the second adhesive layer (6) (Figures 1), the adhesive layers having the same adhesive material (Page 7, Lines 1-7; Page 9, Lines 3-15; same adhesive)
wherein, the base material layer includes a meshed sheet and the first adhesive material, the meshed sheet which is filled with the first adhesive material (Figure 1; Page 7, Lines 810; the adhesive passing through the mesh).
It would have been obvious to one of ordinary skill in the art to have modified Nakamura with Renouf because it aids in providing a reinforcement layer (ie Renouf referring to it as a reinforcing mesh) and because it helps prevent damage to the substrates (Page 2, Lines 9-12 of Renouf).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (WO2013073311A1; the PG Pub US 2014/0303521 of this WIPO document is to be used as the English Translation; WIPO provided by Applicant) in view of Renouf (WO 91/18738) as applied to claim 7 above in further view Offermann et al. (US Patent No. 6280814).
Regarding claim 9, Nakamura is silent on the pattern. Offermann teaches wherein, on the first surface, a lattice-shaped pattern or a dot patterns is printed (Figures 3a-3c; Column 3, Lines 55-64). It would have been obvious to one of ordinary skill in the art to have modified Nakamura with Offermann because it provides an improvement in geometry of support (Column 3, Lines 59-62 of Offermann).
Claim(s) 10, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (WO2013073311A1; the PG Pub US 2014/0303521 of this WIPO document is to be used as the English Translation; WIPO provided by Applicant) in view of Renouf (WO 91/18738) as applied to claim 7 above in further view Patterson (US 2002/0055684) and Bharti et al. (US 2007/0113649).
Regarding claim 10, Nakamura is silent on the two casings. Patterson teaches wherein the casing is made of a first casing (Cover in Figures 11/12) and a second casing (Housing), 
the second casing (Housing) includes the opening (Figures 11 and 12), 
the first casing includes signal cable (PCB) through which a sound signal, generated at the microphone, is transmitted (Figures 11 and 12).
Bharti teaches the second casing is detachable from the first casing (Paragraph 0077; through the known coupling arrangement).
It would have been obvious to one of ordinary skill in the art to have modified Nakamura with Patterson since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179 and because it enables the user to better focus his attention on the sound of interest by removing contaminating noise, it preserves clinically-important sounds, and requires substantially less complex circuitry (Paragraphs 0024-0028 of Patterson).
It would have been obvious to one of ordinary skill in the art to have modified the casing as taught by Nakamura with the casing as taught by Bharti because it provides easy and quick access to the sound transducer/microphone when needed such as if a replacement or repair is necessary and further Bharti teaches connector between casings as being known in the art (Paragraphs 0077 and 0079 of Bharti).
Regarding claim 11, Nakamura is silent on the two casings. Patterson teaches wherein the casing is made of a first casing (Cover in Figures 11/12) and a second casing (Housing), 
the second casing includes the opening (Figures 11 and 12), 
the first casing includes the microphone (Figures 11 and 12; through connection of PCB to microphone).
Bharti teaches the second casing is detachable from the first casing (Paragraph 0077; through the known coupling arrangement). 
It would have been obvious to one of ordinary skill in the art to have modified Nakamura with Patterson since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179 and because it enables the user to better focus his attention on the sound of interest by removing contaminating noise, it preserves clinically-important sounds, and requires substantially less complex circuitry (Paragraphs 0024-0028 of Patterson).
It would have been obvious to one of ordinary skill in the art to have modified the casing as taught by Nakamura with the casing as taught by Bharti because it provides easy and quick access to the sound transducer/microphone when needed such as if a replacement or repair is necessary and further Bharti teaches connector between casings as being known in the art (Paragraphs 0077 and 0079 of Bharti).
Regarding claim 13, Nakamura is silent on the two casings. Patterson teaches wherein the casing is made of a first casing (Cover) and a second casing (Housing), 
the second casing includes the opening (Figures 11 and 12), 
the second casing includes the microphone (Figures 11 and 12; between the Housing and thus ‘included’ in it).
Bharti teaches the second casing is detachable from the first casing (Paragraph 0077; through the known coupling arrangement).
It would have been obvious to one of ordinary skill in the art to have modified Nakamura with Patterson since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179 and because it enables the user to better focus his attention on the sound of interest by removing contaminating noise, it preserves clinically-important sounds, and requires substantially less complex circuitry (Paragraphs 0024-0028 of Patterson).
It would have been obvious to one of ordinary skill in the art to have modified the casing as taught by Nakamura with the casing as taught by Bharti because it provides easy and quick access to the sound transducer/microphone when needed such as if a replacement or repair is necessary and further Bharti teaches connector between casings as being known in the art (Paragraphs 0077 and 0079 of Bharti).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (WO2013073311A1; the PG Pub US 2014/0303521 of this WIPO document is to be used as the English Translation; WIPO provided by Applicant) in view of Renouf (WO 91/18738) and Patterson (US 2002/0055684) and Bharti et al. (US 2007/0113649) as applied to claim 11 above in further view of Wurzburger (US Patent No. 5424495).
Regarding claim 12, Nakamura is silent on the two casings. Wurzburger teaches wherein the second casing is a disposal attachment unit on which the double-sided adhesive membrane having been attached (Column 2, Lines 40-60). It would have been obvious to one of ordinary skill in the art to have modified Nakamura with Wurzburger because it decreases the risk of contamination (Column 1, Lines 43-58 of Wurzburger). 
Allowable Subject Matter
Claims 1-6, 8, and 14-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35. U.S.C. 101 as well as the double patenting rejection set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791